Citation Nr: 0405260	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  96-48 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed seizure 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran, his mother and his aunt





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 30, 1974 to July 25, 
1974 and active duty for training from April 7, 1976 to 
November 16, 1976.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
RO.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C. in 
January 1998.  

The case was remanded by the Board to the RO in January 1999 
for additional development of the record.  

In December 2000, the Board found that the veteran had 
presented new and material evidence sufficient to reopen the 
claim of service connection for a seizure disorder and 
remanded that matter to the RO for additional development of 
the record.  



FINDINGS OF FACT

1.  The veteran's seizure disorder is shown unequivocally to 
have existed prior to his brief period of active military 
service in 1974.  

2.  There is no competent evidence to show that the veteran 
experienced seizure activity during any period of military 
service.  

3.  The pre-existing seizure disorder is shown unequivocally 
not to have undergone any increase in severity during his 
brief period of active service or the subsequent period of 
active duty for training in 1976 that could be identified as 
an advancement beyond normal progression.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by a seizure disorder 
clearly and unmistakably existed prior to his period of 
active service; thus, the presumption of soundness is 
rebutted.  38 U.S.C.A. §§ 1111, 1131 (West 2002).  

2.  The pre-existing disability manifested by a seizure 
disorder clearly and unmistakably is not due to disease or 
injury that was aggravated by his active service or any 
subsequent period of active duty for training.  38 U.S.C.A. 
§§ 1111, 1137, 1153, 5107(a) (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.306 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA Compliance

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board endeavored to correct that shortcoming in the 
December 2000 remand.  In the remand, the Board explained the 
parameters of the VCAA and described what evidence was 
necessary to substantiate the veteran's claim of service 
connection.  

Then, pursuant to the directives set forth in the December 
2000 remand, the RO issued a letter to the veteran later that 
month indicating that additional evidence was needed.  The RO 
issued another letter in June 2002 and in December 2002 
requesting additional evidence.  Thereafter, in February 
2003, the RO issued a Supplemental Statement of the Case 
(SSOC) to the veteran with regard to his claims on appeal.  

The veteran has not mentioned any outstanding evidence that 
would substantiate his claim.  The veteran testified at a 
personal hearing, and the case was remanded in January 1999 
for additional development of the record.  The claim was 
reopened in December 2000 based on new and material evidence.  

Considering the record, the Board finds that the passage of 
VCAA and its implementing regulations, as well as other 
controlling directives, does not prevent the Board from 
rendering a decision on the veteran's claims at this time, as 
all notification and development action needed to render a 
fair decision has, to the extent possible, been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  

Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the veteran has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, examinations and treatment records up to the 
present, have been associated with the claims file.  The 
Board also notes that neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  He was advised of 
the evidence necessary to substantiate his claim, as well as 
given over one year to provide any such evidence.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service Connection

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).  

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 3.304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based on "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1) (2003).  

At this point, the Board cites to a recent opinion of the VA 
General Counsel which addresses an inconsistency between VA's 
regulations and the governing statute with respect to the 
presumption of soundness and aggravation.  

In VAOPGCPREC 2-2003 (July 16, 2003), the General Counsel 
notes that the plain language of this statute provides that 
the presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  VA's implementing regulation, 
however, omits the second prong of that standard, and states 
that the presumption may be rebutted solely by clear and 
unmistakable evidence "that an injury or disease existed 
prior [to service]."  38 C.F.R. § 3.304(b).  

The regulations further provide that VA's duty to show by 
clear and unmistakable evidence that a condition was not 
aggravated by service arises only if evidence first 
establishes that the condition underwent an increase in 
severity during service.  See 38 C.F.R. § 3.306(b).  

Under VA's regulations, therefore, if a condition was not 
noted at entry but is shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifts to the claimant to show that the condition increased 
in severity during service.  Only if the claimant satisfies 
this burden will VA incur the burden of refuting aggravation 
by clear and unmistakable evidence.  

The interpretation reflected in VA's regulations conflicts 
with the language of section 1111.  Contrary to section 
3.304(b), the statute provides that the presumption of 
soundness is rebutted only where clear and unmistakable 
evidence shows that the condition existed prior to service 
and that it was not aggravated by service.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service. The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because the regulation imposes a requirement not 
authorized by the section 1111, it is inconsistent with the 
statute. See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. Cir. 
1994).  

In summary, the General Counsel opinion held that to rebut 
the presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
The provisions of 38 C.F.R. § 3.304(b) are inconsistent with 
38 U.S.C. § 1111 insofar as section 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.   Section 3.304(b) is therefore 
invalid and should not be followed.  

In addition, the provisions of 38 C.F.R. § 3.306(b) providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, are not 
inconsistent with 38 U.S.C. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  

The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  

In this case, the examination at induction in April 1974 was 
negative for any complaints, findings or diagnosis of a 
seizure disorder and/or a history of epilepsy.  As such, the 
veteran is entitled to the presumption of soundness with 
respect to that condition.  However, the Board finds that the 
record includes clear and unmistakable evidence to rebut the 
presumption.  

The service medical records indicate that the veteran was 
hospitalized three weeks after his entry into service in July 
1974 with a diagnosis of seizure disorder, grand mal type.  
An electroencephalogram was performed, and the veteran was 
informed that he had epilepsy.  

The July 1974 clinical hospital summary notes that the 
veteran, who had entered the service three weeks prior 
thereto, went to the clinic voluntarily to reveal the 
diagnosis of epilepsy.  The veteran reported that he had had 
grand mal-type seizures two years prior to entry into service 
and had seen a neurologist in New Jersey.  

Reportedly, the veteran had been given anticonvulsants that 
never really stopped the seizures.  He was supposed to see a 
neurologist for medicine adjustment when he entered service.  

It was noted that the veteran was not physically qualified 
for enlistment or induction in military service because of 
the seizure disorder.  He was therefore presented to a 
Medical Board for evaluation and disposition.  The diagnosis 
was that of seizure disorder, grand mal type, existed prior 
to service.  

In July 1974, the veteran was discharged from service 
following a recommendation by the Medical Board due to the 
veteran's condition of epilepsy, which existed prior to 
service.  

The medical evidence of record does not show that the veteran 
actually had a seizure during that first brief period of 
active service or during his subsequent period of active duty 
for training in 1976.  The examinations in March 1976 and 
October 1976 were negative pertinent abnormality.  

Moreover, VA and private records dated from 1975 to 1984, 
used in the determination of the veteran's entitlement to 
Social Security Disability, contain numerous indications that 
the veteran's seizure disorder had its onset prior to 
service.  

Specifically, a September 1975 private discharge summary 
noted that the veteran had had a diagnosis of epilepsy for 
the past three years.  

A State of New Jersey Vocational Rehabilitation General Basic 
Medical Examination report noted that the veteran, who was 18 
years old at that time, had a previous hospitalization in 
1975 for epilepsy and that the date of onset was when he was 
11 years of age.  The report noted that the veteran had had 
epilepsy for the past 7 years.  

Furthermore, a State of New Jersey Disability Determination 
Letter noted that the veteran had reported that, whenever he 
became upset or frightened, he started to suffer from bodily 
shaking which often progressed onto a seizure.  The veteran 
felt that the problem had been "bugging" him for the past 
11 years since he suffered a head injury as a young man.  

A July 1978 VA consultation report noted that the veteran 
reported a seizure disorder since he was a child.  

A May 1979 private discharge summary noted that the veteran 
had been known to have had epilepsy since childhood.  

A July 1980 VA progress noted a known seizure disorder since 
the early 1960's.  

It is pertinent to note that an August 1980 VA Report of 
Contact notes that the veteran's mother reported that she 
knew that the veteran had been having seizures for the last 
12 years.  

A June 1981 VA consultation report noted that the veteran had 
a ten-year history of a seizure disorder and that the veteran 
suffered head trauma at age 11 with probable loss of 
consciousness.  

A July 1982 VA consultation report noted a 20-year history of 
seizure disorder.  

Finally, a May 1984 document signed by the veteran, listed 
the veteran's prescription medications, which included that 
of Dilantin for epilepsy.  The veteran noted that he was 
first prescribed the Dilantin in 1967.  

The veteran and his mother testified at a personal hearing in 
January 1998.  At that time, his mother reported that he had 
not been treated for anything resembling a seizure disorder 
as a child or before entering the military.  

On review, the competent medical evidence of record 
overwhelmingly supports the conclusion that the veteran's 
seizure disorder existed prior to beginning service in 1974 
and is in complete contrast to the veteran's assertions and 
his mother's recent testimony that the veteran's seizure 
disorder had first been observed during service in 1974.  

Notwithstanding the reported history at induction, the 
medical records from 1975 through 1984 serve to establish 
unequivocally that the veteran admitted to a history of 
epilepsy since childhood, long before the veteran's entry 
into service.  Based upon this reliably recorded history 
noted during and after service and the findings demonstrated 
shortly after the veteran entered service, the Board finds 
that the veteran's seizure disability clearly and 
unmistakably existed prior to that period of active service.  

On the basis of the foregoing, the Board finds that, as 
regards the veteran's seizure disorder, the presumption of 
soundness upon entry into active duty is rebutted.  See Doran 
v. Brown, 6 Vet. App. 283 (1994) (The veteran's statements of 
pre-existence, in addition to other evidence establishing 
that fact, may be enough to rebut the presumption of 
soundness based on clear and unmistakable evidence.)  

The Board now notes, as the veteran's disability is shown to 
have pre-existed service, a determination must then be made 
as to whether the veteran's preexisting seizure disorder 
underwent an increase in severity during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2003).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306(b) (2003).   

In this case, the medical evidence, the Board finds, 
establishes that the veteran's seizure disability in fact did 
not undergo an increase in severity during the brief period 
of active service in 1974.  The medical evidence of record 
also does not show that the veteran's epilepsy underwent an 
increase in severity during any period of active duty for 
training.  Moreover, various medical records after service 
note that the seizures were well controlled with medication.  

In other words, neither the veteran nor his mother have 
asserted a worsening of his symptoms since childhood.  
Rather, his mother asserted that the veteran's first seizure 
occurred during service, despite the competent medical 
evidence of record and her earlier statements which quite 
clearly date the onset of the seizure disorder to childhood, 
or at the very latest, to two years prior to entry into 
service in 1974.  

In the Hunt case, cited to hereinabove, the Court held that 
the presumption of aggravation did not apply to a veteran 
with a preexisting disorder when the medical evidence showed 
only temporary defects during military service and that the 
veteran was asymptomatic at separation.  Id.; see also Sondel 
v. West, No. 98-719 (U. S. Vet. App. Nov. 18, 1999). 

In this case, the service medical records do not serve to 
show that the veteran ever had seizure activity during any 
period of service.  Rather, the service medical records 
indicate that, initially, the veteran voluntarily noted the 
presence of a seizure disorder about three weeks after entry 
into the period of active service.  A Medical Board 
thereafter confirmed the presence of epilepsy and discharged 
the veteran from service.  

There is no competent evidence to support assertions that the 
veteran's epilepsy increased in severity beyond natural 
progress during any period of service.  In fact, there is no 
medical evidence showing that the veteran suffered a seizure 
during service or during a period of active duty for 
training.  

Moreover, there is no competent evidence to show that the 
pre-existing epilepsy was in any way affected by service.  
Although the diagnosis of an epilepsy disorder was confirmed 
during military service, there is no indication that any 
active manifestations of epilepsy were present during that 
time.  

On the basis of the foregoing, the Board must conclude that 
the veteran's pre-existing seizure disorder clearly and 
unmistakably was not aggravated by his active military, and 
that the claim for service connection for a seizure disorder 
must be denied.  

The preponderance of the evidence is against the claim; 
hence, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for a seizure disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





